Citation Nr: 0208639	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  99-20 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for degenerative joint 
disease of the right hip, as secondary to service connected 
residuals of a shrapnel wound of the right buttock.  

Entitlement to service connection for degenerative joint 
disease of the lumbar spine with sciatica (claimed as right 
leg and low back pain), as secondary to service connected 
residuals of a shrapnel wound of the right buttock.  

Entitlement to an increased rating for residuals of a 
shrapnel wound of the right buttock, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) at St. Petersburg, Florida denying 
service connection for the claimed conditions and assigning 
an increased 10 percent rating for residuals of a shell 
fragment wound of the right buttock holding that there was a 
tender scar.  The condition had previously been rated as 
noncompensable since 1945.  

In a recently received statement, the veteran indicated that 
he wanted to claim service connection for post-traumatic 
stress disorder.  This issue is not in appellate status and 
is referred back to the RO for appropriate action.  


FINDINGS OF FACT

1.  Chronic low back and right hip disabilities, 
respectively, were not shown to be present during or until 
many years following active service, nor were they caused or 
worsened by any residual of a shell fragment wound of the 
right buttock.  

2.  A shell fragment wound of the right buttock is manifested 
by a well-healed, non-adherent scar with complaints of 
tenderness; there is no residual muscle, joint, nerve or 
blood vessel damage.  



CONCLUSIONS OF LAW

1.  Degenerative joint disease of the right hip was not 
incurred in or aggravated by active service, may not be 
presumed to have been incurred in active service, and is not 
proximately due to or the result of service connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2001).  

2.  Degenerative joint disease of the lumbar spine with 
sciatica (claimed as right leg and low back pain) was not 
incurred in or aggravated by active service, may not be 
presumed to have been incurred in active service, and is not 
proximately due to or the result of service connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310.  

3.  A rating in excess of 10 percent for residuals of a 
shrapnel wound of the right buttock is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.21, 4.40, 4.45, 4.56, 4.118, Diagnostic Codes 7803, 
7804, 7805 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that the veteran sustained a 
moderately severe penetrating shell fragment wound of the 
right buttock in late September 1944.  The wound was debrided 
and a foreign body was removed.  The 3 inch by 2 inch wound 
was closed without tension.  The sutures were removed about a 
week later and the wound was described as healed a day or two 
after that.  He was returned to duty in late October 1944.  
The separation examination showed a shrapnel scar of the 
right buttock.  

On an examination arranged by VA in June 1947, a "gunshot 
wound" scar of the right buttock measured 2 inches by 1/2 
inch and was nonadherent and nontender without masses or 
tenderness in the area around the scar.  There was some 
muscle spasm in the right lumbosacral muscles.  There was no 
deformity, tenderness or limitation of motion of the spine.  
Gait was normal.  There was no muscle atrophy or limitation 
of motion of the legs.  X-ray examinations revealed no 
evidence of pathology of the lumbar vertebrae, sacroiliac 
articulations, or hip joints.  The diagnosis was asymptomatic 
"gunshot" wound scar of the right buttock.  

The veteran was examined by B. Boyce Schwartz, D.O., in May 
1976 for right hip and leg pain which reportedly had 
increased about 3 years previously.  The veteran stated that 
he had experienced mild tightness and stiffness or, at times, 
an ache in the buttock with variable radiation down the thigh 
since the wound.  He also described some feeling of numbness 
in the hip and thigh.  The physical examination revealed no 
spinal listing.  Heel and toe walking were done well.  Trunk 
motions were of good range and relatively painless with no 
particular muscle spasm.  There was rather acute tenderness 
over the lumbosacral spine and lesser tenderness of the 
interspinous ligament at L4-L3 and the right sacroiliac and 
iliolumbar ligament and also over the right buttock 
particularly at the upper gluteal incisional scar.  Muscle 
tone was normal in all areas without atrophy except for a 
mild degree at the scar area in the buttock.  Straight leg 
raising stress tests were negative as were sacroiliac stress 
tests.  Gluteal muscle function was good.  Neurologic 
findings were normal for motor power and pin prick sensation.  
Patellar tendon reflexes were normal.  Achilles reflexes were 
difficult to obtain on both sides and considered probably 
physiologic.  X-ray examination of the lumbar spine revealed 
some degree of hyper-lordosis on the erect lateral film as 
compared to the recumbent, but was otherwise normal.  The 
impression was probable arthritic syndrome in the low back 
with symptoms encompassing the right buttock at the site of 
the old gluteal shrapnel injury.  Dr. Schwartz commented that 
right low back, buttock and thigh symptoms appeared to be 
arthritically "backgrounded."  He stated that the fact that 
the veteran had had similar symptoms since his shrapnel 
injury suggested that the recent, more acute symptoms related 
to the same injury, even though the objective findings were 
generally negative, otherwise.  The X-rays showed no evidence 
of shrapnel fragment still remaining.  The incisional scar 
was tender, particular on deep compression, possibly 
suggesting a myofibrositis reaction at the site of the muscle 
injury and possibly some affectation of the sciatic nerve in 
the adjacent scar, although this was termed conjectural.  The 
veteran's "findings" were described as subjective for the 
most part except for the remaining incisional scar from the 
shrapnel injury.  

On a VA examination in October 1976, the veteran complained 
of the inability to bend or walk freely because of stiffness 
in the right hip and buttock from an injury during active 
service.  He stated that, during the previous year or so, he 
had had increasingly difficult episodes of stiffness of the 
right hip and lower spine so that he could hardly walk at 
times.  Objectively, he had a normal gait, erect posture, 
good carriage and was in no apparent distress.  The 
examination of the wound area showed a well-healed, 2-inch, 
linear scar over the superior aspect of the right buttock, 
which was nontender and non-inflamed.  No limitation of 
motion was noted of the spine or the extremities.  The 
diagnosis was residual shrapnel wound of the right buttock 
with no apparent disability.  X-ray examinations of the 
lumbosacral spine and right hip showed that the bone 
structures and joint spaces of the lumbosacral spine, pelvis 
and right hip were normal in appearance with no metallic 
foreign bodies.  

On an examination by Melvyn G. Drucker, M.D., in October 
1995, the veteran was seen for right hip and buttock problems 
with pain on standing and walking and stiffness and soreness 
about the right buttock.  He had had no associated 
paresthesias.  He was found to have discomfort on lumbar 
extension with lateral flexion to the right with a trigger 
spot about the right sacroiliac region.  Straight leg raising 
test was negative and he had no objective neurological 
deficit.  There was evidence of a scar from a war wound in 
the right hip and buttock area which was exactly where he was 
uncomfortable.  X-rays of the lumbar spine revealed some very 
minimal degenerative changes.  No destructive process was 
noted.  The bony architecture appeared unremarkable in the 
pelvis, hips, and lumbar spine.  Dr. Drucker felt that the 
veteran was suffering from a low back derangement probably 
secondary to some spondylotic changes.  

X-ray examination of the lumbar spine in September 1998 for 
which the veteran was referred by Jack Yaffa, M.D., showed 
degenerative changes throughout the lumbar spine with mild 
canal narrowing, most noted at the L3-4 intervertebral disc 
space level, with facet hypertrophy, ligamentum flavum 
hypertrophy, and a diffusely bulging annulus eccentric to the 
left, causing some left-sided foraminal narrowing.  

A report of magnetic resonance imaging (MRI) in August 1999 
by Dr. Yaffa showed that both hip joints were intact with 
joint accumulations and osseous structures of the lumbosacral 
spine and iliac wings and sacroiliac joints were intact.  
There was a cystic structure of the right aspect of the 
sacral nerve root possibly representing a paraneural cyst 
versus and arachnoid diverticulum.  A synovial cyst was less 
likely.  

In November 1999, Elliott B. Weinger, M.D., reported that the 
veteran was seen for complaints of chronic and debilitating 
pain radiating from his right lower back and buttock 
diffusely down the posterior thigh and right leg.  The 
veteran gave the history of the right buttock wound in 1944 
and attributed his symptomatology in a significant fashion to 
the prior injury.  Dr. Weinger stated that, in spite of the 
1944 injury, he was relatively asymptomatic until 
approximately 5 years previously and, therefore, it was 
likely that other factors played a significant role.  He had 
numbness and tingling to his right leg with diffuse weakness 
of the right lower leg with an inability to walk substantial 
distances.  All the symptoms reportedly were aggravated by 
the fact that he was obese.  He was less than 5 feet, 6 
inches tall and admitted to weighing in excess of 200 pounds.  
The physical examination revealed pain and guarding with 
transfers.  He walked with a mild right antalgic gait.  There 
was tenderness and limitation of motion in the lumbar spine 
particularly on extension with some generalized non-focal 
weakness in the right lower extremity.  The neurovascular 
status was intact.  An MRI of the buttock and soft tissues of 
the right thigh failed to demonstrate any significant 
evidence of sciatic nerve involvement related to his prior 
shrapnel injury.  X-rays were suggestive of degenerative 
spondylosis and degenerative lumbar disc disease.  The 
impression was chronic low back derangement and right 
lumbosacral radiculopathy.  Dr. Weinger's impression was that 
the veteran's symptoms were more likely related to 
degenerative disease of the lumbar spine as opposed to his 
old shrapnel injury.  

In February 2000, Dr. Weinger reported the veteran's 
complaints of persistent lower back pain with localization in 
the right buttock and sacroiliac area.  X-rays obtained of 
his spine reportedly were consistent with mild degenerative 
joint disease of the lumbar spine and mild arthritis of the 
hips.  The impression was chronic low back derangement and 
right sacroiliac derangement.  Later in February 2000, Dr. 
Weinger recorded diagnoses of chronic low back derangement, 
right lumbar radiculopathy and degenerative joint disease of 
the lumbar spine and hips.  

In May 2000, the veteran was seen again by Dr. Weinger for 
complaints of recurrent pain in the right lower back.  He had 
"exquisite" localization to the right sacroiliac joint with 
some radiation of pain to the buttock and right thigh.  He 
had not made any progress in weight loss as he was still over 
200 pounds at 5 feet, 6 inches tall.  He was urged, as his 
symptoms improved, to work intensively on weight loss and 
fitness.  A trigger point block was given directly overlying 
the right sacroiliac joint.  

In April 2001, the veteran was examined by Robert S. Ennis, 
M.D., for chronic low back and right leg pain.  The veteran 
stated that he originally was injured during World War II 
when he suffered a shrapnel injury which involved his right 
hip and sacroiliac region.  Subsequently, he reported having 
had chronic lower back pain and right-sided sciatica.  He 
stated that he had had more pain more recently with radiation 
into the right lower extremity and ankle, intermittent 
dysesthesia and paresthesia and weakness in his right leg 
aggravated by standing and walking and also driving.  On the 
physical examination, he had discomfort in the right 
sacroiliac region with radiation into the right lower 
extremity.  Straight leg raising was negative.  
Neurologically he was intact with normal reflexes, sensory 
and motor power.  X-ray of the pelvis showed no abnormality.  
X-ray of the lumbar spine showed evidence of lumbar 
spondylosis.  There was some degenerative disk disease at L4-
5 and L5-S1.  There was evidence of lumbar facet overgrowth 
and some foraminal encroachment at the L5-S1 level.  There 
was some early osteophyte formation.  The impression was 
chronic right lumbar radiculitis.  

In May 2001, Dr. Ennis saw the veteran for continuing 
discomfort radiating from his back and buttock into the right 
hip and down the right leg.  The August 1999 MRI results were 
noted and an MRI of the sacrum was recommended.  In July 
2001, Dr. Ennis recommended an examination by a neurosurgeon 
to more fully evaluate the August 1999 MRI findings and to 
recommend treatment, to include whether surgical intervention 
was indicated.  

The veteran was examined for right sciatic pain down to the 
lower pre-tibial region of 26 years' duration and right low 
back pain later in July 2001 by Stephen Z. Gervin, M.D., a 
neurosurgeon.  His pain reportedly had increased over the 
years.  It was noted that he had sustained a shrapnel wound 
of the right buttock during his World War II service for 
which he was hospitalized and the shrapnel was totally 
removed.  He never had right sciatica.  Right sciatic pain 
reportedly had increased over the years, particularly when 
sitting in a car.  He back became stiff, with some numbness.  
He walked with a cane in his right hand that he stated he 
needed due to right hip problems at times.  Coordination and 
gait were normal.  The lumbosacral spine showed normal 
curvature.  There was no tenderness or spasm.  No pain 
preventing posture was demonstrated.  There was a well-
healed, three-finger, semi-circular incision with the 
entrance point into the posterior ilium region approximately 
four fingers lateral to the right sacral ilium.  There was no 
Tinel's.  The sensory system of both lower extremities was 
intact.  Knee jerks and ankle jerks were termed zero, 
respectively, and toe signs were down, bilaterally.  
Examination of the motor system revealed no atrophy or 
fasciculations and muscle tone was normal.  Muscle testing of 
designated muscles from hip adductors down to toe flexors 
showed values of 5 respectively.  An X-ray examination 
conducted in April 2001 showed five well-aligned lumbar 
vertebrae.  There appeared to be a congenitally narrow canal.  
There were mild degenerative joint changes at the lower 
segments.  The films included the pelvis and no shrapnel was 
seen.  The diagnoses were lumbar spondylosis with chronic 
right sciatic pain and sciatica not in the field of the 
shrapnel wound entrance.  

Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active wartime service.  38 U.S.C.A. § 1110.  Service 
connection may be granted for any disease or injury diagnosed 
after discharge, when all of the evidence establishes that 
the disease or injury was incurred in service.  See 38 C.F.R. 
§ 3.303(d).  Where a veteran served for 90 days in active 
wartime service, and arthritis is manifested to a degree of 
10 percent or more within one year from the date of 
separation from service, such disease may be presumed to have 
been incurred in service even though there is no evidence of 
such disease in service.  38 U.S.C.A. §§ 1101, 1112; 1113; 38 
C.F.R. §§ 3.307, 3.309.  

Regulations provide that service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
In addition, service connection may also be granted for 
disability that has been aggravated by a service-connected 
disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  38 C.F.R. §§ 4.1 and 4.2 
require that each disability be viewed in relation to its 
entire recorded history, that there be emphasis upon the 
limitation of activity imposed by the disabling condition, 
and that each disability be considered from the point of view 
of the veteran working or seeking work.  Not all disabilities 
will show all the findings specified in the rating criteria, 
but coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45.  Furthermore, the U.S. Court of Appeals 
for Veterans Claims (Court) has held that the VA must 
consider the applicability of regulations relating to pain.  
Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  The "functional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath at 592.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  

Disabilities resulting from muscle injuries are classified as 
slight, moderate, moderately severe or severe as follows: (1) 
Slight disability of muscles is characterized by injury by a 
simple wound of muscle without debridement or infection.  The 
associated history and complaint are reflected by service 
department records of superficial wound with brief treatment 
and return to duty, healing with good functional results, and 
no cardinal signs or symptoms of muscle disability as defined 
above.  The objective findings of slight disability include a 
minimal scar, no evidence of fascial defect, atrophy, or 
impaired tonus, and no impairment of function or metallic 
fragments retained in muscle tissue.  (2) Moderate muscle 
disability involves injury by through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  The history and complaint associated with 
moderate muscle disability involve service department record 
or other evidence of in-service treatment for the wound, and 
a record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings of moderate muscle disability 
include entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue, some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56.  

Moderately severe disability of muscles involves injury by 
through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaint reflects 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound, record of consistent complaint of cardinal signs and 
symptoms of muscle disability and, if present, evidence of 
inability to keep up with work requirements.  The objective 
findings of moderately severe muscle disability include 
entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups, indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  At this 
level of disability tests of strength and endurance compared 
with the sound side demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56.  

Severe disability of muscles is associated with through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  The history 
and complaint involves service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound, record of consistent complaint of 
cardinal signs and symptoms of muscle disability, worse than 
those shown for moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings related to severe muscle 
disability include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track, 
loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area, shown on palpation, muscles swell and 
harden abnormally in contraction, tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side indicate severe 
impairment of function.  If present, the following are also 
signs of severe muscle disability: X-ray evidence of minute 
multiple scattered foreign bodies indicating intermuscular 
trauma and explosive effect of the missile; adhesion of scar 
to one of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering in an area where bone is normally 
protected by muscle; diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; visible or 
measurable atrophy; adaptive contraction of an opposing group 
of muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56.  

The Board notes that the above-referenced criteria for 
evaluating damage from muscle injuries were revised, 
effective July 3, 1997, during the pendency of the veteran's 
appeal.  When regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran is entitled to a decision on his claim under the 
criteria which are most favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, however, 
the regulations for the evaluation of the residuals of the 
shell fragment wound of the right buttock are essentially the 
same prior to and as of July 3, 1997.  Hence, the Board will 
adjudicate his claim for a higher rating for this condition 
under the same criteria.  

For superficial scars that are poorly nourished with repeated 
ulceration, a 10 percent evaluation is provided under 38 
C.F.R. Part 4, Diagnostic Code 7803.  For superficial scars 
that are tender and painful on objective demonstration, a 10 
percent evaluation is provided under 38 C.F.R. Part 4, 
Diagnostic Code 7804.  Other scars may be rated on limitation 
of function of the part affected.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.  


Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date. Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decision on appeal, the Board 
finds that VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); see also 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(b)).  The veteran was notified in the RO's 
decisions on and/or after October 1998 that the evidence did 
not show that the criteria had been met for service 
connection for either his lumbar spine or right hip 
disabilities as secondary to the service connected residuals 
of his right buttock shell fragment wound or for an increased 
rating beyond 10 percent for those shell fragment wound 
residuals.  These are the key issues in this case, and the 
rating decisions, as well as the statements of the case 
(SOC), and the supplemental statements of the case (SSOC's), 
informed the veteran of the relevant criteria.  The Board 
concludes the discussions in the rating decisions, SOC and 
SSOC's sent to the veteran informed him of the information 
and evidence needed to substantiate the claims and complied 
with VA's notification requirements.  

Second, VA has a duty to assist the appellant by making 
reasonable efforts to obtain evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2001); see also 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c)).  The veteran 
has not referenced any obtainable evidence not of record that 
might aid his claims or that might be pertinent to the bases 
of the denial of these claims.  The RO also requested and 
obtained VA medical records, additional medical records from 
all other sources, and all available service medical records 
from the National Personnel Records Center.  Moreover, the RO 
scheduled a VA rating examination for the disabilities at 
issue to ensure full and complete evidence of the diagnoses, 
manifestations and etiologic factors relevant to his claims.  
He has been afforded the opportunity to have a personal 
hearing on his appeals but has expressly decided to forego 
this.  On the other hand, he has taken many opportunities to 
express his opinions and arguments in support of his claims.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

While the Board has considered the veteran's contentions in 
this case, and his belief that he suffers from right hip and 
lumbar spine disorders that are related to his service- 
connected residuals of the right buttock shell fragment 
wound, the Board's decision must be based upon competent 
medical testimony or documentation.  The veteran, as a lay 
person, is not competent to offer medical opinions.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Therefore, his assertions and reports 
of history on examinations that he developed either a right 
hip or a lumbar spine disorder as the result of the service-
connected residuals of a shell fragment wound of the right 
buttock are of insufficient probative value to support his 
claim.  There is no medical evidence of any right hip or 
lumbar spine disorder dated during or until many years 
following active service.  The Board also notes that there 
has been no evidence presented that his right knee disorder 
has been aggravated by his service-connected residuals of the 
right thigh gunshot wound.  See Allen, supra.  

With respect to the opinion of Dr. Schwartz, this physician 
first saw the veteran in 1976 and relied for the background 
of the low back and right thigh disorder on the veteran's 
statements alone without reference to any previously dated 
service medical record or post-service medical evidence.  It 
is not indicated that this osteopath had access to, reviewed 
or even had knowledge of such evidence, all of which shows 
that no complaint, finding or diagnosis of any low back or 
right hip disorder was present during or until many years 
following active duty.  Dr. Schwartz has presented nothing 
except the veteran's subjective and uncorroborated account 
that the current low back disorder arose from the shrapnel 
wound of the right buttock.  Even Dr. Schwartz pointed out 
that right hip and leg pain had only a 3-year history.  In 
fact, the medical evidence shows no inservice hip or low back 
injury or disease and no such condition on the VA examination 
in 1947.  Right lumbosacral muscle spasm shown on the 1947 
examination was not an indication of chronic disability as 
shown by the other objective findings on that examination and 
the absence of such muscle findings even on Dr. Schwartz's 
examination many years thereafter.  Dr. Schwartz himself 
found no objective evidence of any right hip or low back 
disorder except for X-ray evidence of hyper-lordosis of the 
lumbar spine.  There was no 
X-ray evidence of any arthritic process.  He stated that the 
objective findings were generally negative in connection with 
a relationship between low back and right thigh 
symptomatology and the right buttock wound.  He described as 
conjectural any sciatic nerve involvement from the right 
buttock wound.  He stated that the veteran's "findings" on 
the 1976 examination were mostly subjective except for the 
shell fragment wound scar.  Therefore, Dr. Schwartz's 
opinion, to the equivocal extent that it supports the claim, 
is shown to have been based on a single evaluation, at the 
request of the veteran, and not upon a review of his claims 
file and documented past medical history.  

On the other hand, the record contains VA and other medical 
evidence that weigh heavily against any service relationship 
for any right hip disorder or any connection between right 
buttock wound residuals and the lumbar spine disorder.  The 
VA examination subsequent to Dr. Schwartz's examination in 
1976, showed no sign or symptom of any right hip or lumbar 
spine disability.  Pertinent range of motion and X-ray 
studies were negative.  Even the shell fragment wound of the 
right buttock was not found to be disabling.  Dr. Drucker's 
examination in 1995 showed the initial X-ray evidence of 
"very minimal" degenerative changes of the lumbar spine.  
No hip abnormality was detected.  Low back derangement was 
attributed to spondylotic change that had not been shown 
previously.  While discomfort from the shell fragment wound 
scar of the right buttock was reported, there was no medical 
indication that any wound residual had caused any low back or 
right hip abnormality.  Subsequent X-ray and MRI reports 
failed to disclose any right hip abnormality.  Dr. Weinger 
specifically found that, while the veteran attributed right 
lower back, buttock, posterior thigh and right leg pain to 
the 1944 wound, the veteran was relatively asymptomatic until 
5 years previously and, therefore, it was likely that factors 
other than any shell fragment wound residual had played a 
significant role in his symptomatology.  He found that an MRI 
failed to demonstrate any significant evidence of sciatic 
nerve involvement related to the shrapnel wound.  His 
impression was that the veteran's symptoms were more likely 
related to lumbar spine degenerative disease than to any old 
shrapnel injury.  For the first time, in February 2000, X-ray 
evidence disclosed mild arthritis affecting the hips.  Dr. 
Weinger did not relate any arthritic change of the right hip 
to the right buttock shrapnel wound.  While Dr. Ennis was 
presented with the veteran's statement of an inservice shell 
fragment wound involving his right hip and sacroiliac region 
in April 2001, this physician did not find any causal 
relationship between the inservice shell fragment wound and 
any low back or right hip abnormality.  The complete clinical 
evidence shows that the right buttock wound did not involve 
or result in any right hip or sacroiliac abnormality.   

Dr. Gervin, the neurosurgeon who examined the veteran in July 
2001 identified a 26-year history for right sciatic pain.  
This places its origins on or about 1978, many years 
following active service.  This physician specified that the 
shell fragment wound in 1944 was not associated with any 
right sciatica.  It was specifically indicated that sciatica 
was not in the field of the shrapnel wound entrance.  In 
other words, Dr. Gervin's findings contraindicate an etiology 
of lumbar spondylosis with chronic right sciatica in relation 
to any residual of the shell fragment wound of the right 
buttock.  

Those opinions adverse to the claimed connection between any 
shell fragment wound residual and current low back and right 
hip dysfunction are well-supported by the service and post-
service medical records.  Moreover, the VA examining 
physicians had the advantage of having the veteran's 
documented medical history in the claims file available for 
review in order to make a complete and accurate etiological 
assessment and diagnosis.  All the veteran's examining 
physicians over the years, with the exception of  Dr. 
Schwartz, found no etiological relationship between any right 
hip and low back disorder and the inservice shell fragment 
wound of the right buttock.  Dr. Weinger and Dr. Gervin, in 
particular, pointed out the absence of any demonstrated 
etiological relationship between any residual of the right 
buttock shell fragment wound and current low back and right 
hip disablement. 

Consequently, the Board finds by a preponderance of the 
evidence that the veteran's low back and right hip disorders, 
respectively, are unrelated to the service connected 
residuals of a right buttock shell fragment wound or any 
other inservice disease or injury, either directly or by way 
of aggravation.  The Board places higher probative value on 
VA and other medical findings and opinions, as opposed to the 
equivocal opinion of Dr. Schwartz, which was exclusively 
based on the veteran's 

memory.  See Owens v. Brown, 7 Vet. App. 429 (1995).  In 
conclusion, the requirements of service connection for the 
low back and right hips disorders, respectively, claimed as 
secondary to service connected residuals of a shell fragment 
wound of the right buttock are not met.  

The Board notes that the veteran has scarring due to his 
service-connected shell fragment wound of the right buttock, 
but that is about it.  The medical evidence shows that the 
scarring from the right buttock shell fragment wound is well-
healed,  non- tender, non-depressed and, generally, 
asymptomatic and non-disabling.  He has been examined on 
numerous occasions throughout the years and residual muscle 
involvement has never been reported.  Accordingly, no basis 
would exist for a separate rating under the diagnostic codes 
pertaining to muscle injuries.  There is no associated 
muscle, nerve, vascular or joint dysfunction from the wound.  
Therefore, there is no basis for the assignment of a rating 
beyond that which is currently in effect, which is that 
assigned for a painful and tender scar on objective 
demonstration.  See Diagnostic Code 7804.  

Moreover, the Board notes that the veteran has not required 
extensive periods of hospitalization or experienced marked 
interference with employment because of his service-connected 
residuals of a shell fragment wound of the right buttock; nor 
is there anything else in the record to suggest that an 
extraschedular evaluation might possibly be in order under 38 
C.F.R. § 3.321 on the basis of any exceptional or unusual 
aspect of the disability.  Specifically, the veteran has 
presented no evidence whatsoever that any residual of the 
shell fragment wound of the right buttock has required 
extensive periods of hospitalization or extensive treatment 
on an outpatient basis.  Accordingly, the degree to which the 
veteran's service connected residuals of the shell fragment 
wound of the right buttock impair him industrially has not 
been shown to be inadequately contemplated in the percentage 
evaluation assigned that disability.  Thus, the Board finds 
that an extraschedular evaluation is not warranted.  



ORDER

Service connection for degenerative joint disease of the 
right hip, as secondary to service connected residuals of a 
shrapnel wound of the right buttock, is denied.  

Service connection for degenerative joint disease of the 
lumbar spine with sciatica (claimed as right leg and low back 
pain), as secondary to service connected residuals of a 
shrapnel wound of the right buttock, is denied.  

An increased rating for residuals of a shrapnel wound of the 
right buttock is denied.  


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

